[Cite as In re Dissolution of Marriage of Smith, 2017-Ohio-433.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


IN THE MATTER OF THE DISSOLUTION                         :         MEMORANDUM OPINION
OF THE MARRIAGE OF: NATHAN M.
SMITH AND KELLY M. SMITH                                 :
                                                                   CASE NO. 2016-P-0028
                                                         :


Civil Appeal from the Portage County Court of Common Pleas, Domestic Relations
Division, Case No. 2008 DR 00274.

Judgment: Appeal dismissed.


Robert E. Rosenberg and Michael D. Dailey, Rosenberg & Associates, 533 East Main
Street, Ravenna, OH 44266 (For Appellant, Nathan M. Smith).

Mary E. Randazzo, 6555 Dean Memorial Parkway, Boston Heights, OH 44236 (For
Appellee, Kelly M. Smith).


DIANE V. GRENDELL, J.

        {¶1}     Petitioner-appellant, Nathan M. Smith, filed a notice of appeal from the

April 11, 2016 Judgment Entry of the Portage County Court of Common Pleas,

Domestic Relations Division, dismissing his pending motions. In her appellate brief,

petitioner-appellee, Kelly M. Smith, argues that this matter must be dismissed due to a

lack of a final, appealable order. For the following reasons, we agree and the appeal is

dismissed.

        {¶2}     In the trial court’s April 11, 2016 Judgment Entry, it states that “[a]ll

motions filed and pending by Petitioner Nathan M. Smith are to be dismissed.” These

Motions included several motions to vacate the parties’ 2008 Decree of Dissolution.
The April 11 Entry also found that Kelly’s pending motions “shall remain open to be

heard by the Court.” Kelly’s pending motions included a Motion for Ex Parte Temporary

Custody, a Motion to Show Cause, a Motion to Enforce, and a Motion for Reallocation

of Parental Rights and Responsibilities.

       {¶3}   Kelly emphasizes that the trial court’s Entry “specifically preserves [her]

claims” and does not include Civ.R. 54(B) language stating that there is no just reason

for delay.

       {¶4}   Section 3(B)(2), Article IV of the Ohio Constitution limits the jurisdiction of

an appellate court to the review of final judgments of lower courts. Germ v. Fuerst, 11th

Dist. Lake No. 2003-L-116, 2003-Ohio-6241, ¶ 3. “In order for a judgment to be final

and appealable, the requirements of R.C. 2505.02 and Civ.R. 54(B), if applicable, must

be satisfied.” (Citations omitted.) Bristol Twp. Bd. of Trustees v. Haney, 11th Dist.

Trumbull No. 2010-T-0084, 2010-Ohio-3965, ¶ 3; Chef Italiano Corp. v. Kent State

Univ., 44 Ohio St. 3d 86, 88, 541 N.E.2d 64 (1989).

       {¶5}   R.C. 2505.02(B) sets forth various categories of final orders which can be

appealed and reviewed by a court of appeals. In the present matter, Nathan argues

that the denial of a Civ.R. 60(B) motion is a final appealable order. It is accurate that

“an order of the trial court pursuant to Civ.R. 60(B), * * *, is clearly within the express

language of R.C. 2505.02.” GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio

St. 2d 146, 150, 351 N.E.2d 113 (1976).

       {¶6}   Given that the first requirement is satisfied, it is next necessary to consider

whether the requirement to include Civ.R. 54(B) language has been met. Civ.R. 54(B)

provides that:




                                             2
             When more than one claim for relief is presented in an action
             whether as a claim, counterclaim, cross-claim, or third-party claim,
             and whether arising out of the same or separate transactions, or
             when multiple parties are involved, the court may enter final
             judgment as to one or more but fewer than all of the claims or
             parties only upon an express determination that there is no just
             reason for delay.

      {¶7}   This court has held that where there are multiple claims involved, an entry

that renders final judgment as to one or more but fewer than all of the claims is not a

final appealable order in the absence of Civ.R. 54(B) language stating that “there is no

just reason for delay[.]” Montello v. Ackerman, 11th Dist. Lake No. 2009-L-111, 2009-

Ohio-6383, ¶ 6.

      {¶8}   In the present matter, pending motions disputing custody and related

issues remain in the trial court. Civ.R. 54(B) language was not included in the court’s

April 11 Judgment Entry. Multiple appellate courts have found that dismissal of the

appeal is required in similar circumstances. In McDonald v. McDonald, 4th Dist.

Highland No. 99CA2, 2000 WL 1573086 (Sept. 18, 2000), the court held that where a

judgment entry dismissed some post-decree motions, including those relating to

monetary issues and motions for contempt, but did not rule on appellant’s motion for a

change of custody and appellee’s motion for supervised visitation, the appeal must be

dismissed for lack of jurisdiction given the absence of Civ.R. 54(B) language. Id. at 3.

Similarly, in Hissa v. Hissa, 8th Dist. Cuyahoga No. 90612, 2008-Ohio-4872, the trial

court’s grant of a motion to vacate a judgment was not a final appealable order since

other motions were still pending. Id. at ¶ 3-5 (an “order directed to only a portion of the

claims or motions pending in a case is not a final appealable order”). Compare Bayus

v. Bayus, 11th Dist. Trumbull No. 2011-T-0062, 2012-Ohio-1462, ¶ 14 (“Civ.R. 54(B) is



                                            3
not applicable here because both post-decree motions—Mr. Bayus’ motion to show

cause and Mrs. Bayus’ motion to terminate shared parenting plan—have been

withdrawn, and, therefore, no claims remained pending before the trial court warranting

the Civ.R. 54 (B) language”).

         {¶9}   Based upon the foregoing analysis, this appeal is hereby dismissed due to

lack of a final appealable order.

         {¶10} Appeal dismissed.


COLLEEN MARY O’TOOLE, J., concurs,

TIMOTHY P. CANNON, J., dissents with a Dissenting Opinion.


                       ____________________________________



TIMOTHY P. CANNON, J., dissenting.

         {¶11} I respectfully dissent from the majority decision that the April 11, 2016

judgment is not a final, appealable order. The majority believes the order is not final

because there are post-decree motions pending in the domestic relations court, and the

trial court failed to include Civ.R. 54(B) language indicating there is no just cause for

delay.

         {¶12} An appeal from a proper Civ.R. 60(B) order is clearly appealable. “[I]t is

well settled that a judgment denying a motion for relief from judgment filed pursuant to

Civ.R. 60(B) is itself a final appealable order.’” Colley v. Bazell, 64 Ohio St. 2d 243, 245

(1980) (citations omitted).




                                             4
      {¶13} A Civ.R. 60(B) motion is only available to vacate final orders from the trial

court. There are circumstances where a Civ.R. 60(B) motion is filed with a request to

vacate a non-final order while other issues are pending. In those cases, we dismiss for

lack of a final appealable order, not because there are other issues pending, but

because in instances where other issues or parties remain the motion is a request for

reconsideration under Civ.R. 54(B). See Harris v. Lucic Gen. Contr., Inc., 11th Dist.

Lake No. 2011-L-112, 2012-Ohio-2004, ¶12.

      {¶14} That is not the case here. The Civ.R. 60(B) motion to vacate was filed to

vacate the final decree of dissolution. That is a final order. All other motions filed by

appellant were also dismissed. There remain pending four motions filed by appellee.

All are post-decree motions that request modification or enforcement of the final

dissolution decree. The domestic relations court has stayed further consideration of

those motions while this appeal is pending, because the outcome of the appeal may

affect them in some way. The domestic relations court does not lose jurisdiction to

address those motions while the within appeal is pending. See Nemeth v. Nemeth, 11th

Dist. Geauga No. 2008-G-2831, 2008-Ohio-4675, ¶3 (citations omitted); see also, e.g.,

State ex rel. Lisboa v. Galvin, 8th Dist. Cuyahoga No. 92525, 2009-Ohio-969, ¶6.

      {¶15} The majority does not cite to any case that suggests an otherwise

appealable order denying a Civ.R. 60(B) motion is no longer appealable if there are

post-decree motions pending to enforce or modify a final order of the domestic court.

Because the Civ.R. 60(B) order is appealable on its own, it does not need Civ.R. 54(B)

language to make it appealable. The parties have each briefed their respective

positions to this court, and we should proceed to rule on this case.




                                            5